Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 16 September 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 36.
My dear Wife.
Ghent 16. September 1814

The uneasiness I had felt at the general hints in some of your former Letters of your having done things that I should disapprove was perhaps a natural effect of their generality—The particulars into which you have now entered have removed it in a great measure. There are two principles, indispensible to all domestic economy; the first is to limit the expenditures within the extent of the means; and the second is the selection of the expenditures to be incurred, combined with the firmness of rejecting those of which the necessity is the least apparent—I certainly cannot find in my heart a motive for objecting to any of the expences which you have thought advisable since I left you, though their combined effect will probably stretch a little beyond the first of my two principles—You have no doubt kept an account of all your expences, and its amount when I return will shew you whether you have indulged any of your own wishes more than upon reflection you will yourself approve—In claiming of the Government an allowance for my expences on this mission, I have stated that those of my residence at St: Petersburg would not be diminished by my absence—We shall probably find that they have been increased—But if from the whole aggregate at the foot of your account you shall have acquired from your own experience the conviction how difficult and yet how necessary it is to repress the indulgence of temptation, within the limits of your powers. I shall certainly look forward with perfect composure to the day, when all your interest in this world, and perhaps those of your children, will repose solely upon your discretion; and I shall be no longer here, either to scruple or to approve.
From the manner in which we have lived here, my personal expences have been very moderate—By living all together, each of us has only one fifth of the household disbursements to provide for, and none of us has thought it necessary to keep a Carriage—I have only one Servant to whom I pay very high wages, but who is every thing to me—Valet de Chambre, foot-man, and even chamber-maid—I took him to Amsterdam, and like him even better than the good fellow who came with me from St: Petersburg to Gothenburg.—Our entertainments have been very handsome, but like the other domestic expenditures falling upon each of us only for one fifth have not proved a heavy charge—The largest half of my payments even here, will be for you and for my children: for I have not indulged myself so much as in the purchase of a book, and I have lost nothing at play but my old woman.
I expected Mr. and Mrs: Smith would have been here before this day. But by one of those accidents which seem to pursue every Letter that I commit to the Post-Office he did not receive my Letter inviting him to come here until three days after he ought to have had it—He wrote me on the 12th. that he should leave Amsterdam for this place the next day of the day after, and should come the greatest part of the way by Water—As the prospect is that the Neptune will sail within a fortnight, I hope he will conclude to go in her, and that Mrs: Smith will have a more comfortable passage than she would have had in the John Adams. At least the vessel has much better accommodations for Passengers—Captain Jones stayed here two days longer than he had intended, for the sake of seeing Mr Smith—But he was obliged to return yesterday to Antwerp—Perhaps they may see him there.
We gave yesterday our second dinner to the British Plenipotentiaries; with whom, and their family, we had invited the Intendants family, and the Meulemeesters—Yesterday morning, the Baron Van der Capellen the Minister Secretary of State to the Sovereign Prince of the Netherlands, with his Lady, and Mr Valck the Prince’s Secretary arrived here, and were at the Intendant’s House; we sent them, immediately upon being informed of it, an invitation to our dinner, which they accepted—The wedding did not deprive us of any part of our Company, and we sat down again thirty-one, at table.—We had the Band of Music, and the Garden illuminated in the Evening. The Baron and his Lady, with Mr Valck left us immediately after dinner, being obliged to return last Night to Bruxelles—The British party stayed till about 9 O’Clock, and the Intendant was again called away to read his Dispatches—All the rest of our Company passed the Evening with us and left us at Midnight.
Mrs: Goulburn improves upon acquaintance, both in person and manners—I now think her almost handsome—She is very young—at most one or two and twenty—modest without awkward bashfulness, and having conversation enough to inspire even my taciturnity—I was seated between her and Madame Van der Cappellen who is also a young and very pleasing woman—Mrs: Goulbourn spoke to me of Mr Powell, and said she had seen him at her fathers, before she was brought out.
Last Tuesday we all received Cards to dine with the British Plenipotentiaries, next Monday—This empressement, sufficiently shewed their own expectation that they had no time to lose in returning our civility—From their Conversation yesterday the same thing was collected with more certainty—Lord Gambier asked me, if I intended to return immediately to St: Petersburg—I said, “yes…that is, if you send us away”…He replied only, with assurances how much he lamented it; and concluded by saying, he hoped we should one day be friends; to which I of course replied by expressing a corresponding wish—
Mr Goulburn was still more explicit with Mr Clay—He told him, that they had sent our last Note to England, the same evening that they had received it, and expected the answer on Monday or Tuesday next, which he had no doubt would be that we must fight it out. Now, as they will not give us our dismission until they have given us their dinner, I calculate upon Tuesday as the day when we shall agree to part. I shall be detained here at least a week longer in making my arrangements for departure; and may possibly linger until the last of the Month—It will be too late to go by Water; and I have not yet concluded upon the road I shall take by Land.
It is remarkable that the British Plenipotentiaries, who in the case of our former Note, had first answered it, and then sent their answer to England for approbation, have now sent our Note itself, without undertaking to answer it themselves—If the British Government wish further delay, it is in their power to make it as they did before. In that case, their next Note will require another answer from us; and perhaps another Messenger to England before the conclusion—So that I cannot yet predict with perfect certainty the day of my departure.
There has been in the English ministerial and opposition Papers some sparring upon the question whether the Negotiation at Ghent was or was not broken off—The Times says that nobody knows, and nobody but the traders cares any thing about it—Our British friends appear to be a little nettled at certain hints in the Morning-Chronicle, that irritating language had been used at one of our Conferences, and that their former dinner to us was for the purpose of making it up—The last part of this statement is not correct, and there is a mistake of the day with regard to the first part—Irritating things, were one day said by them, and our Notes have undoubtedly contained expressions irritating to them—but ours were necessary and their’s were not—On neither side has there been or will there be any apology for them—Adieu! kiss my dear Charles and believe me ever yours.
A.
P.S.  Your’s of 22 Augt: has just come to hand.

